IN THE SUPREME COURT OF THE STATE OF NEVADA


                    LEE DAVID HUSTEAD,                                    No. 70495
                                        Appellant,
                                  vs.
                    MARJORIE L. HUSTEAD,                                      FILED
                                      Respondent.
                                                                              JUN 2 8 2016
                                                                               AcctlE.. K.J,INDEMAN
                                                                               !

                                                                                        — PIREMENCOURT




                                                                             CHIEF - DEedlttLERK




                                         ORDER DISMISSING APPEAL
                                This is a pro se appeal from a district court order entered
                    March 24, 2016, pursuant to a March 10, 2016, hearing, finding appellant
                    in contempt for failing to pay alimony pursuant to a divorce decree.
                    Second Judicial District Court, Family Court Division, Washoe County;
                    Cynthia Lu, Judge.
                                Our review of the documents submitted to this court pursuant
                    to NRAP 3(g) reveals a jurisdictional defect. An order finding a party in
                    contempt is not substantively appealable.    See NRAP 3A(b). This court
                    has jurisdiction to consider an appeal only when the appeal is authorized
                    by statute or court rule. Taylor Constr. Co. v. Hilton Hotels, 100 Nev. 207,
                    678 P.2d 1152 (1984). No statute or court rule provides for an appeal from
                    an order finding a party in contempt.    See Pengilly v. Rancho Santa Fe




SUPREME COURT
      OF
    NEVADA

(0) 1947A   47(e)
                                                                                              -ZoPco
                Homeowners Ass'n,     116 Nev. 646, 649, 5 P.3d 569, 571 (2000).
                Accordingly, we conclude that we lack jurisdiction and we
                            ORDER this appeal DISMISSED.'




                                                      Hardes


                                                                                J.
                                                      Saitta


                                                                                J.




                cc: Hon. Cynthia Lu, District Judge, Family Court Division
                     Lee David Hustead
                     Surratt Law Practice, PC
                     Washoe District Court Clerk




                     1 We  take no action on appellant's motions regarding "filing error"
                filed on June 7 and 10, 2016.


SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       2
                                                114